UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 5, 2013 U.S. RARE EARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 000-31199 87-0638338 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 5600 Tennyson Parkway, Suite 190, Plano Texas 75024 (Address of Principal Executive Offices) (972)294-7116 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5- CORPORATE GOVERNMENT AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignations ofDirector On September 5, 2013, the Board of U.S. Rare Earths, Inc. (or the “Company”) accepted the resignation of Winston Marshall as an independent Director. Mr. Marshall had no disagreement with the Company on any matter relating to the registrant’s operations, policies or practices. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. RARE EARTHS, INC. September 10, 2013 By: /s/ Kevin Cassidy Name: Kevin Cassidy Title:
